Citation Nr: 1546657	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a shoulder disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to July 2002, October 2003 to April 2005, and October 2007 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear for a videoconference hearing before the Board on September 2, 2015, but did not appear for the proceeding.  However, the July 2015 letter notifying the Veteran of the hearing was returned undelivered, noting a new address in Sherwood, Arkansas and that the forwarding order had expired.  Subsequent correspondence from the Board was also returned undelivered and indicating that same address.  Accordingly, as the letter advising the Veteran of the hearing was returned as undelivered and a new address has been provided, the Board finds that remand is appropriate to schedule him for a Board hearing at the RO with notice provided to him at his current address.   

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge in accordance with his request.  Notice should be provided to the Veteran at his current address, and a copy of the letter advising him of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




